Andrews, C. J.
If Chapman was an inhabitant of North *590Canaan before he removed to Bridgeport, then the plaintiff is entitled to recover the amount expended ; otherwise not. He had resided long enough in Bridgeport to gain a settlement there, if he had the legal capacity to acquire one, and this depends on the answer to be given to the question above stated—Was he an inhabitant of North Canaan?
In its general and popular sense the word inhabitant “ is the same as resident, or one who lives in a place. An inhabitant necessarily implies an inhabitation, an abode, a place of dwelling.” Hartford Fire Insurance Co. v. Town of Hartford, 3 Conn. 15, 24. The words of a statute are to be read in their ordinary and popular sense, unless there is something in the context to show that they are used in a different sense. Hallenbeck v. Getz, 63 Conn. 385. This then is the sense in which the word inhabitant, in § 3288 of the General Statutes, is to be read. It is stated in the defendant’s brief that Chapman came to North Canaan as an inhabitant of Massachusetts. He was therefore not an alien. He was, while in North Canaan, a resident citizen. As such he was an inhabitant there. It was so held in New Hartford v. Canaan, 54 Conn. 39, and in Canton v. Simsbury, ibid. 86.
The Court of Common Pleas is advised to render judgment for the plaintiff.
In this opinion the other judges concurred.